DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201810560604.X, filed on 05/25/2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,863,601 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference thereof merely involves with description language that would have been deemed obvious variations of forms of representation to person skilled in the art.
Instant Application: 17/089,862
U.S. Patent No. 10,863,601 B2
1. A detection circuit configured to detect the presence of a TRIAC dimmer for an LED driver, the detection circuit comprising: a) a sampling circuit configured to receive a DC bus voltage, and to generate a voltage sampling signal that 


10. A method of detecting the presence of a TRIAC dimmer for an LED driver, the method comprising: a) receiving, by a sampling circuit, a DC bus voltage; b) generating, by said sampling circuit, a voltage sampling signal that characterizes said DC bus voltage; c) comparing said voltage sampling signal against a first reference voltage, wherein said first reference voltage is greater than said voltage sampling signal before a turn-on time of said TRIAC dimmer during a switching cycle, and said first reference voltage is less than said voltage sampling signal after said turn-on time of said TRIAC dimmer during said switching cycle; d) generating a control voltage signal by an averaging circuit coupled to a common node of first and second switches that are coupled in series between said DC bus voltage and ground; and e) determining whether said LED driver is provided with said TRIAC dimmer in accordance with a duration of when said voltage sampling signal is continuously greater than said first reference voltage.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-18, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al [US 2018/0139816 A1].
In regards to claim 14. Liu discloses a detection circuit (Fig. 5, U10, R10 and R11) configured to detect the presence of a TRIAC dimmer (Fig. 5, Triac Dimmer) for an LED driver (Fig. 5 & Paragraph [0043-45]), the detection circuit (Fig. 5, U10, R10 and R11) comprising:
a) a sampling circuit (Fig. 5, R10 and R11) configured to receive a DC bus voltage (Fig. 2, lnn2), and to generate a voltage sampling signal (Fig. 5, R10 and R11 output signal) that characterizes said DC bus voltage (Fig. 2, lnn2); and 
b) a detector (Fig. 5, U10 & Paragraph [0044]) configured to generate a control voltage signal (Fig. 5, U10 output signal) by comparing the voltage sampling signal (Fig. 5, R10 and R11 output signal) against a first reference voltage (Fig. 5, Vref1), and to determine whether said LED driver (Fig. 5 & Paragraph [0043-45]) is provided with said TRIAC dimmer (Fig. 5, Triac Dimmer) 
Liu does not show of specify in Fig. 5 by comparing the control voltage signal against a second reference voltage.
Liu discloses in Fig. 8 by comparing the control voltage signal against a second reference voltage (Paragraph [0048-50]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liu with by comparing the control voltage signal against a second reference voltage for purpose of consumption is reduced and system efficiency is enhanced as disclosed by Liu (Abstract).
In regards to claim 16. Liu discloses the detection circuit of claim 14, 
wherein the detector (Fig. 5, U10 and R10-11) is configured to compare (Fig. 5, U10 & Paragraph [0044]) the voltage sampling signal (Fig. 5, R10-11) against the first reference voltage (Fig. 5, Vref1 & Paragraph [0044]) to generate a first comparison signal (Fig. 5, Vref1 & Paragraph [0044]), and to generate the control voltage signal (Fig. 5, U10 output signal) by an averaging operation of the first comparison signal (Fig. 5, U10 by R10-11 and Vref).
In regards to claim 17. Liu discloses the detection circuit of claim 14, wherein: 
a) when the control voltage signal (Fig. 8, BLT & Paragraph [0048-55]) is not greater than the second reference voltage (Fig. 8, Vref14), the LED driver (Fig. 5 & Paragraph [0043-45]) is characterized as having said TRIAC dimmer (Fig. 5, Triac dimmer); and 
b) when the control voltage signal (Fig. 5, U10 output signal) is greater than the second reference voltage (Fig. 8, Vref14), the LED driver (Fig. 5 & Paragraph [0043-45]) is characterized as not having the TRIAC dimmer (Fig. 5, Triac dimmer).

In regards to claim 18. Liu discloses the detection circuit of claim 14, wherein the detector (Fig. 5, U10 and R10-11) further comprises a bleeder circuit (Fig. 5, U03 and bleeder module), herein: 
a) the bleeder circuit (Fig. 5, U03 and bleeder module) is disabled (Fig. 10, EN is 0 & Paragraph [0052]) when the detection circuit (Fig. 5, U10 and R10-11) determines that said LED driver (Fig. 5 & Paragraph [0043-45]) is not provided with the TRIAC dimmer (Fig. 5, Triac dimmer); and
b) the bleeder circuit (Fig. 5, U03 and bleeder module) is enabled to generate a bleeder current when the detection circuit (Fig. 5, U10 and R10-11) determines that the LED driver (Fig. 5 & Paragraph [0043-45]) is provided with the TRIAC dimmer (Fig. 5, Triac dimmer).
In regards to claim 21. Liu discloses a method of detecting (Fig. 5, U10, R10 and R11) the presence of a TRIAC dimmer (Fig. 5, Triac Dimmer) for an LED driver (Fig. 5 & Paragraph [0043-45]), the method comprising: 
a) receiving (Fig. 5, R10 and R11) a DC bus voltage (Fig. 2, lnn2); 
b) generating (Fig. 5, R10 and R11 & Paragraph [0044]) a voltage sampling signal (Fig. 5, R10 and R11 output signal)  that characterizes the DC bus voltage (Fig. 2, lnn2); 
c) generating (Fig. 5, U10 & Paragraph [0044]) a control voltage signal(Fig. 5, U10 output signal) by comparing the voltage sampling signal (Fig. 5, R10 and R11 output signal) against a first reference voltage (Fig. 5, Vref1); and 
d) determining (Fig. 5, U10 & Paragraph [0044]) whether said LED driver (Fig. 5 & Paragraph [0043-45] is provided with said TRIAC dimmer (Fig. 5, Triac Dimmer)
Liu does not show of specify in Fig. 5 by comparing the control voltage signal against a second reference voltage.
Liu discloses in Fig. 8 by comparing the control voltage signal against a second reference voltage (Paragraph [0048-50]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liu with by comparing the control voltage signal against a second reference voltage for purpose of consumption is reduced and system efficiency is enhanced as disclosed by Liu (Abstract).
In regards to claim 22. Liu discloses the method of claim 21, further comprising: 
a) comparing (Fig. 5, U10 and R10-11 & Paragraph [0044]) the voltage sampling signal (Fig. 5, R10-11) against the first reference voltage (Fig. 5, Vref1 & Paragraph [0044]) to generate a first comparison signal (Fig. 5, U10 by R10-11 and Vref); and 
b) generating the control voltage signal (Fig. 5, U10 output signal) by an averaging operation of the first comparison signal (Fig. 5, U10 by R10-11 and Vref).
In regards to claim 24. Liu discloses the method of claim 21, further comprising generating a bleeder current (Fig. 5, U03 and bleeder module) when the LED driver (Fig. 5 & Paragraph [0043-45]) is determined as being provided with the TRIAC dimmer (Fig. 5, Triac dimmer).
In regards to claim 25. Liu discloses the method of claim 21, wherein: 
a) when the control voltage signal (Fig. 8, BLT & Paragraph [0048-55]) is not greater than the second reference voltage (Fig. 8, Vref14), the LED driver (Fig. 5 & Paragraph [0043-45]) is characterized as having the TRIAC dimmer (Fig. 5, Triac dimmer); and 
b) when the control voltage signal (Fig. 5, U10 output signal) is greater than the second reference voltage (Fig. 8, Vref14), the LED driver (Fig. 5 & Paragraph [0043-45]) is characterized as not having the TRIAC dimmer (Fig. 5, Triac dimmer).
Claim 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al [US 2018/0139816 A1] in view of Mun et al [US 2021/0243863 A1].
In regards to claim 15. Liu discloses the detection circuit of claim 14, 
Liu does not specify wherein the first reference voltage is predetermined by the DC bus voltage, and is greater than zero.
Mun discloses wherein the first reference voltage is predetermined by the DC bus voltage, and is greater than zero (Fig. 4, Vref is greater than 0).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liu with the first reference voltage is predetermined by the DC bus voltage, and is greater than zero for purpose of control the change of driving current by light emission to follow the waveform of a rectified voltage, thereby reducing a total harmonic distortion (THD) phenomenon as disclosed by Mun (Paragraph [0019]).
In regards to claim 23. Liu discloses the detection circuit of claim 21, 
Liu does not specify wherein the first reference voltage is predetermined by the DC bus voltage, and is greater than zero.
Mun discloses wherein the first reference voltage is predetermined by the DC bus voltage, and is greater than zero (Fig. 4, Vref is greater than 0).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liu with the first reference voltage is predetermined by the DC bus voltage, and is greater than zero for purpose of control the change of driving current by light emission to follow the waveform of a rectified voltage, thereby reducing a total harmonic distortion (THD) phenomenon as disclosed by Mun (Paragraph [0019]).
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
“a) a first comparator having a non-inverting input configured to receive the voltage sampling signal, an inverting input configured to receive the first reference voltage, and an output configured to generate a first comparison signal; b) a switching circuit comprising a first switch and a second switch coupled in series between the DC bus voltage and ground; and c) an averaging circuit coupled to a common node of the first and second switches, and being configured to generate the control voltage signal.” as recited in claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844